Citation Nr: 0515861	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-27 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of simple fracture, right 2nd metatarsal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION


The veteran had active service from September 1951 to June 
1953 and from September 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Travel Board in April 2005 before 
the undersigned Veterans Law Judge (VLJ), who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran's right 2nd metatarsal simple fracture 
residuals manifests with pain-free motion, no metaphalangeal 
(MP) joint tenderness, and tenderness to palpation over the 
dorsal aspect of the second metatarsal.

2.  Moderate malunion or nonunion of the tarsal or metatarsal 
bones has not been more nearly approximated.


CONCLUSION OF LAW

The requirements for a compensable rating for residuals of 
simple fracture, right 2nd metatarsal, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5283.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., upon receipt of a 
substantially complete application for benefits, imposes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
as well as a duty to notify the claimant what information and 
evidence, if any, the claimant is to provide, what evidence 
VA will attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA duty to notify

In a letter dated in February 2003 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran that the RO needed evidence which showed 
that his right foot disorder had increased in severity, and 
that the RO would obtain his VA treatment and other federal 
records related to his claim.  The letter also informed the 
veteran that, at his option, the RO would obtain any private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
The letter also informed the veteran to send information 
which described any additional evidence needed, or the 
evidence itself, which the Board construes as reasonably 
informing him to submit any evidence in his possession.

The Board finds that the letter meets the notice-content 
requirements of the VCAA.  38 U.S.C.A. § 5103(a) and 
5103(b)(3); 38 C.F.R. § 3.159(b)(1); Opinion Of The General 
Counsel 1-2004 (February 24, 2004); Mayfield v. Nicholson, 19 
Vet. App. ___, No. 02-1077 (April 14, 2005); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183.

VCAA duty to assist

The RO obtained the veteran's VA treatment records and 
private treatment records from the providers identified by 
the veteran, and arranged for an appropriate examination.  
Neither the veteran nor his representative asserts that there 
is additional evidence to be obtained or that there is a 
request for assistance that has not been acted on.  All 
records obtained or generated have been associated with the 
claim file.  Thus, the Board finds that the RO has complied 
with the duty to assist the veteran with the development of 
his claim.  38 C.F.R. § 3.159(c).

Overview

Historically, a November 1953 rating decision granted service 
connection for a simple fracture of the right 2nd metatarsal 
with a noncompensable evaluation, effective in June 1953.  
The veteran submitted his current application for an increase 
in February 2003.  A May 2003 rating decision continued the 
noncompensable rating.

Factual background

Private treatment records of W.A.H., M.D., reflect that, in 
March 2003, the veteran had been hospitalized for swelling in 
the feet and legs and other symptoms, and he had presented 
for a follow-up.  He related that he was again having edema 
in both feet and abdomen and shortness of breath.  Physical 
examination revealed 1+ bilateral lower extremity edema, and 
that the veteran ambulated with the assistance of a cane.  
Dr. H rendered an assessment of congestive heart failure.

The April 2003 VA feet examination report reflects that the 
veteran related that his nonservice-connected left foot was 
more symptomatic than his right foot, and that his feet were 
numb and tender.  He denied any history of diabetes mellitus, 
described swelling of both feet, related that weight bearing 
was painful, and he used a cane for ambulation.  The examiner 
observed the veteran to move about the examination room 
without his cane, and he moved slowly with a limp on the 
left.  Physical examination revealed bilateral hallux valgus, 
greater on the right than the left.  The right great toe MP 
joint had 35 degrees of dorsiflexion and 30 degrees of 
plantar flexion.  There was pain to palpation over the dorsal 
aspect of the second metatarsal but no pain on motion and no 
MP joint tenderness noted.  No plantar callus formation was 
noted, and there was thickening of the nails compatible with 
fungal infection.  The examiner rendered an impression of 
service-connected residuals of simple fracture of the second 
metatarsal of the right foot.

A May 2003 VA treatment note reflects that the veteran 
admitted to a stronger alcohol history than previously 
reported, and the examiner noted that it could be the cause 
of his peripheral neuropathy.

At the Travel Board Hearing, the veteran related that he 
experienced pain and swelling.  The undersigned VLJ observed 
the veteran's right foot to manifest swelling around the 
ankle.  The veteran related that he experienced the swelling 
on a daily basis, and that he could not do daily household 
chores anymore due to the swelling.  The veteran and his 
representative informed the undersigned VLJ that he had 
undergone an examination in November 2004, and that he waived 
initial RO consideration of the report when associated with 
the claim file.

The November 2004 report reflects that the veteran was 
examined when admitted for psychiatric treatment.  He 
complained of chronic pain in both legs and feet, which 
disturbed his sleep.  He also reported numbness from mid-
thigh down.  He presented in a wheelchair.  Examination of 
his extremities revealed mild bilateral edema to mid-calf, 
left more than right, and somewhat tender on the left ankle.  
Peripheral pulses were good.  A December 2004 podiatry 
treatment note reflects that the veteran's nails were 
debrided.  No symptomatology related to his service connected 
disorder was noted.





Applicable law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In every instance where the schedule does not provide 
otherwise, a zero percent evaluation shall be assigned when 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).

Analysis

The veteran is rated under DC 5283, Tarsal, or metatarsal 
bones, malunion of, or nonunion of.  Moderate malunion or 
nonunion warrants a 10 percent evaluation, moderately severe 
malunion or nonunion warrants a 20 percent evaluation, and 
severe malunion or nonunion warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, 5283.  Actual loss of the use of the foot 
warrants an evaluation of 40 percent.  Id.,  Note.  The 
evidence of record shows the veteran's right 2nd metatarsal 
fracture residuals does not more nearly approximate a 
compensable evaluation.  38 C.F.R. §§ 4.3, 4.7.

The April 2003 examination report reflects that there was no 
pain on motion and no MP joint tenderness noted, but there 
was tenderness to palpation over the dorsal aspect of the 
second metatarsal.  The examination report reflects that the 
veteran's primary symptomatology, to include pain, was on his 
nonservice-connected left foot.  The Board notes that the 
examination report reflects no finding of swelling but that 
swelling around the right ankle was observed at the Hearing.  
The Board further notes the March 2003 impression of Dr. H 
that the veteran's lower extremity edema was due to 
congestive heart failure, which is not service connected.  
The same situation applies to his hallux valgus.  The 
examiner noted the veteran to have functional loss due to 
pain on weight bearing, though he deemed it impractical to 
quantify it with any degree of medical certainty.  Generally, 
such a situation would accrue to the veteran on the basis of 
reasonable doubt were the central findings present in the 
service-connected right foot.  38 C.F.R. § 4.3.  In the 
veteran's case, however, the findings at the examination 
reflect that the most significant symptomatology is in the 
nonservice-connected left foot.

The Board notes the veteran's protestations in the claim file 
that he injured both feet while in active service, but the 
seminal fact is that only the right foot is service 
connected.  Thus, in light of the minimal tenderness to 
palpation over the dorsal aspect of the second metatarsal, 
the Board is constrained to find that the veteran's right 
metatarsal fracture residuals do not more nearly approximate 
a compensable evaluation, as the overall evidence does not 
currently reflect moderate symptomatology of nonunion or 
malunion of the metatarsal.  38 C.F.R. § 4.7.  As noted, the 
veteran's hallux valgus is not service connected.  
Accordingly, an increased rating is not warranted.

In light of the fact that the findings at the April 2003 
examination reflect the primary symptomatology to be 
manifested by the nonservice-connected left foot, the Board 
finds no basis on which to disagree with the rating 
decision's determination that the veteran's disability 
picture is not so unusual or exceptional so as to merit a 
referral to the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).


ORDER

Entitlement to an increased (compensable) evaluation for 
residuals of simple fracture, right 2nd metatarsal, is 
denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


